The bill of complaint in the case at bar was brought under the provisions of Section 65.09, Fla. Stats. 1941 (FSA), which authorizes courts of equity to award alimony without granting a divorce. On final hearing the chancellor below entered an order dismissing the bill of complaint without prejudice but requiring the husband to pay counsel fees for the wife and on appeal here it is contended that the chancellor was powerless under the law to make and enter such an order because the parties had not been residents in the state of Florida for ninety days. We cannot agree to this contention because the ninety day residence period prior to filing suit for divorce is wholly inapplicable to suits by a wife for alimony filed under Section 65.10, supra. See Kiplinger v. Kiplinger, 147 Fla. 243,2 So.2d 870. So the part of the decree appealed from, challenged because fees were allowed plaintiffs' attorneys, is affirmed.
Since the husband perfected this appeal the wife has applied here by appropriate motion for an order allowing her counsel fees in this Court and the motion is granted and her fees allowed in the sum of $250.00.
It is so ordered.
THOMAS, C. J., TERRELL, and SEBRING, JJ., concur.